DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance has been withdrawn.  Applicant's submission filed on February 16, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/16/2021.

As for Applicant’s argument regarding the amendments to independent claim 1 overcoming the art: “The cited references fail to disclose or suggest adjusting, when the folding angle is reduced, the size of the divided region (i.e., a large subregion (first subregion) is reduced and a small subregion (second subregion) is enlarged) and adjusting the size of the divided region based on a position of the folding part.” (Remarks, page 11); fig 17A of Chun discloses that opening the dual-display device to a larger angle causes one subregion of a display to be enlarged, and another subregion of that display to be reduced.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 (US 2013/0305184 A1), in view of Kim2 (US 2016/0085319 A1), and further in view of Chun (US 2017/0075640 A1).

Instant Claim 1: An electronic device comprising: at least one memory storing instructions;  (“In accordance with another aspect of the present invention, a portable terminal apparatus is provided. The apparatus includes a memory in which at least one program is stored, and a processor configured to control to display execution windows of a plurality of applications by executing the at least one program,” (Kim1, paragraph 30)  The portable terminal apparatus and program of Kim1 correspond to the electronic device and instructions of the claim, respectively.)

a first housing comprising a first surface and a second surface facing in an opposite direction of the first surface;  (Referring to fig 3C of Kim1, the housing surrounding the first display window corresponds to the first housing of the claim.  The housing of the first display window on the top side corresponds to the first surface of the claim; the housing of the first display window on the bottom side corresponds to the second surface of the claim.)

a second housing comprising a third surface and a fourth surface facing in an opposite direction of the third surface;  (Referring to fig 3C of Kim1, the housing surrounding the second display window corresponds to the second housing of the claim.  The housing of the second display window on the top side corresponds to the third surface of the claim; the housing of the second display window on the bottom side corresponds to the third surface of the claim.)

a display  (The entire screen of Kim1’s portable terminal apparatus corresponds to the display of the claim.)

and at least one processor, wherein the at least one processor is, when executing the instructions,  (The citation from paragraph 30 of Kim1 teaches a processor.)

configured to: display a first screen in a first region using the display,  (“Referring to FIG. 3A, the first display window may be displayed in the split mode on the entire region of a screen of the device 1000.” (Kim1, paragraph 92)  The first display window of Kim1 corresponds to the first screen of the claim.  The entire region of the screen of the device 1000 of Kim1 corresponds to the first region of the claim.)

while displaying the first screen in the first region, receive a specified input, in response to receiving the specified input, display at least a portion of the first screen in a first subregion included in the first region and display a second screen and a third screen in a second subregion included in the first region,  (Referring to fig 5D of Kim1, based on user input, three windows are now displayed.  The region of the screen occupied by window 1 corresponds to the first subregion of the claim and the region of the screen occupied by windows 2 and 3 corresponds to the second subregion of the claim.)

wherein the second subregion is beside the first subregion, and an area of the first subregion is larger than an area of the second subregion,  (“For example, in a case where the display mode is the free style mode, the device 1000 (fig 1) may include an icon for changing and displaying a size of the first display window” (Kim1, paragraph 78)  Therefore, the windows in Kim1 may be resized according to the user’s desire.)

Kim1 does not teach the following limitations of this claim:

a folding part pivotably connecting a side surface of the first housing with a side surface of the second housing facing the side surface of the first housing; a display comprising a flexible display disposed on the first surface and the third surface across the folding part; …
identify that an angle between the first housing and the second housing changes smaller than a specified angle, and in response to identifying the change of the angle: reduce a size of a first subregion based on a position of the folding part, enlarge a size of a second subregion based on the position of the folding part, and display at least a portion of the first screen in the reduced first subregion and display the second screen and the third screen in the enlarged second subregion.

In the same field of endeavor, however, Kim2 does disclose a foldable mobile terminal.

a folding part pivotably connecting a side surface of the first housing with a side surface of the second housing facing the side surface of the first housing;  (Referring to fig 4B of Kim2, the screen may be folded along a folding line 4-1.  Kim1 may provide a similar folding feature on its screen.)

a display comprising a flexible display disposed on the first surface and the third surface across the folding part; (“A mobile terminal is provided that is capable of effectively displaying information to users by utilizing characteristics of a flexible display unit.” (Kim2, abstract))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the portable terminal apparatus as taught by Kim1; with the mobile terminal as taught by Kim2, wherein the screen may be folded and the screen is flexible.  Such a combination involves incorporating a known feature (Kim2) into a known terminal in order to yield the predictable results of enabling the user to decrease the size of the terminal by folding it in half as in fig 2F(b) of Kim2 or otherwise bending the screen (fig 2C).

In the same field of endeavor, Chun discloses adjusting the size of subregions displayed on a dual-display electronic device in response to a change in the angle between the two displays.

identify that an angle between the first housing and the second housing changes smaller than a specified angle, and in response to identifying the change of the angle: reduce a size of a first subregion based on a position of the folding part, enlarge a size of a second subregion based on the position of the folding part, and display at least a portion of the first screen in the reduced first subregion and display the second screen and the third screen in the enlarged second subregion.  (“The electronic device 400 (fig 17A) can display different contents according to an unfolding angle of the first display 410 and the second display 420 from a folded state.” (Chun, paragraph 155)  Fig 17A of Chun discloses that opening the dual-display device to a larger angle causes one subregion of a display to be enlarged, and another subregion of that display to be reduced.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the portable terminal apparatus as taught by Kim1; with the dual-display electronic device as taught by Chun, wherein the size of subregions displayed may be adjusted in response to a change in the angle between the displays.  Such a combination involves incorporating a known feature (Chun) into a known terminal in order to yield the predictable results of providing the user additional content as more of a display is exposed as the dual-display device is unfolded.


Instant Claim 2: The electronic device of claim 1, wherein the third screen is displayed below the second screen.  (Referring to fig 5D of Kim1, window 3 is below window 2.)


Instant Claim 3: The electronic device of claim 1, wherein the at least one processor is, when executing the instructions, further configured to: display, in the first region, the first screen corresponding to a user interface of a first application executing in a foreground,  (Referring to fig 15C of Kim1, windows are executing in the foreground.)

and in response to receiving the specified input: display at least the portion of the first screen in the first subregion, and display, in the second subregion, the second screen, corresponding to a user interface of a second application among a plurality of applications that are executing in a background while the first application is executing in the foreground, and the third screen, corresponding to a user interface of a third application among the plurality of applications.  (Referring to fig 16D of Kim1, three different application windows are running, with certain applications being in the background.)


Instant Claim 4: The electronic device of claim 3, wherein the second application corresponds to an application that is executing in the foreground immediately before the first application is executing in the foreground, and wherein the third application corresponds to an application that is executing in the foreground immediately before the second application is executing in the foreground or an application that is executing in the foreground while the second application is executing in the foreground.  (Referring to fig 16D of Kim1, any application window may execute in the foreground or the background.)


Instant Claim 5: The electronic device of claim 3, wherein the at least one memory comprises a memory configured to store frame data regarding a screen to be displayed in the display, wherein the memory is configured to store frame data regarding the second screen and the third screen to be displayed in the second subregion before receiving the specified input, and wherein the at least one processor is, when executing the instructions, further configured to, in response to receiving the specified input, display the second screen and the third screen in the second subregion by scanning the frame data regarding the second screen and the third screen stored in the memory.  (Referring to fig 16D of Kim1, the memory stores data regarding the size (frame) of each window.)


Instant Claim 6: The electronic device of claim 1, wherein the at least one processor is, when executing the instructions, further configured to: display, in the first region, the first screen, including a first page among a plurality of pages included in a home screen and at least one icon that is maintained independently from an input for switching from the first page to any one page among the plurality of pages; and in response to receiving the specified input, display the first page in the first subregion and display a second page among the plurality of pages and the at least one icon in the second subregion.  (Referring to fig 5D of Kim1, each window displays an application page and multiple icons.)


Instant Claim 7: The electronic device of claim 1, wherein the first region comprises: a first portion that is on the first surface, a second portion that is on the first surface and the folding part and that is beside the first portion,  (The housing of the first display window on the top side corresponds to the first portion and the second portion of the claim.
In addition, when the screen of Kim1 is provided with a folding feature similar to Kim2, the folding line would be beside the portions of housing.)

a third portion that is on the third surface, and a fourth portion that is on the third surface and the folding part and that is beside the third portion,  (The housing of the second display window on the top side corresponds to the third portion and the fourth portion of the claim.
In addition, when the screen of Kim1 is provided with a folding feature similar to Kim2, the folding line would be beside the portions of housing.)

wherein the first subregion is configured with the first portion, the second portion, and the third portion, and wherein the second subregion is configured with the fourth portion.  (Referring to fig 5D of Kim1, the region of the screen occupied by window 1 is configured with the portions of housing; the region of the screen occupied by windows 2 and 3 is configured with the portions of housing.)


Instant Claim 8: The electronic device of claim 7, wherein the specified input corresponds to an input for changing the angle between the first housing and the second housing from a first angle outside a specified range to a second angle within the specified range while displaying the first screen in the first region.  (Referring to fig 2F(b) of Kim2, the user may adjust the angle between the different portions of the screen along the folding line.)


Instant Claim 9: The electronic device of claim 7, wherein the specified input corresponds to a touch input on an executable object displayed with the first screen within a region comprising the second portion and the fourth portion.  (Referring to fig 14B of Kim2, icons are on all portions of the screen.)


Instant Claim 10: The electronic device of claim 7, further comprising: a plurality of touch sensors that are disposed on the flexible display, wherein the at least one processor is, when executing the instructions, further configured to, in response to receiving the specified input, disable touch sensors disposed on the second portion and the fourth portion among the plurality of touch sensors.  (Referring to fig 2F(c) of Kim2, once the terminal is in the closed position, the touch sensors on the screen are obviously disabled since the icons are not accessible.)


Instant Claim 11: The electronic device of claim 7, wherein the specified input corresponds to a drag input of dragging an edge portion of the first region toward another portion of the first region.  (“If the Smooth virtualspace field 74 is activated, a page displayed on the screen of the device 1000 may be continuously moved based on a user drag or flick input.” (Kim1, paragraph 124)  Therefore, the user of Kim1 may drag the windows on the screen.)


Instant Claim 12: The electronic device of claim 7, wherein the at least one processor is, when executing the instructions, further configured to: while displaying at least the portion of the first screen in the first subregion and displaying the second screen and the third screen in the second subregion, receive an input for dragging a boundary between at least the portion of the first screen and the second screen toward at least the portion of the first screen, in response to receiving the input, display the second screen at an enlarged size and display the first screen and the third screen at a reduced size, while displaying at least the portion of the first screen in the first subregion and displaying the second screen and the third screen in the second subregion, receive another input for dragging a boundary between at least the portion of the first screen and the third screen toward at least the portion of the first screen; and in response to receiving the other input, display the third screen at an enlarged size and display the first screen and the second screen at a reduced size.  (Referring to fig 16D of Kim1, the user may drag windows as well as change the size of windows.)


Instant Claim 13: The electronic device of claim 7, further comprising: a sensor disposed in at least one of the first housing or the second housing,  (“Thus, the control unit 180 (fig 1) may recognize a folded or bent position (direction and angle) of the flexible display unit 151 using an output value of the bend sensor.” (Kim2, paragraph 40)  The bend sensor of Kim2 corresponds to the sensor of the claim.)

wherein the at least one processor is, when executing the instructions, further configured to: while displaying at least the portion of the first screen in the first subregion and displaying the second screen and the third screen in the second subregion, identify, using the sensor, that a state of the electronic device is changed from a first state in which the angle between the first housing and the second housing is outside a specified range to a second state in which the angle is within the specified range, and based on the identification, display the first screen in the first portion and the second portion by reducing a display region of the first screen and display the second screen and the third screen in the third portion and the fourth portion by enlarging a display region of the second screen and the third screen.   (“As an example, when the flexible display unit 151 (fig 1) is bent inward by an external force, the control unit 180 may display screen images which have been displayed on the flexible display unit 151 to become close to each other. On the contrary, when the flexible display unit 151 is bent outward by an external physical force, the control unit 180 may display screen images which have been displayed on the flexible display unit 151 to be spaced from each other.” (Kim2, paragraph 103))


Instant Claim 14: The electronic device of claim 13, wherein the at least one processor is, when executing the instructions, further configured to: provide a visual effect while reducing the display region of the first screen and enlarging the display region of the second screen and the third screen.  (When Kim2 adjusts the images displayed on the screen based on the terminal being bent/unbent, that is a visual effect.)


Instant Claim 15: The electronic device of claim 1, wherein an aspect ratio of the first subregion corresponds to an aspect ratio of a part of the second subregion in which the second screen is displayed and corresponds to an aspect ratio of a part of the second subregion in which the third screen is displayed.  (Referring to 


Instant Claim 16: The electronic device of claim 1, wherein the first screen corresponds to an execution screen of an application, the second screen corresponds to a screen for accessing at least one application that has been executed before executing the application, and the third screen corresponds to a virtual keyboard.  (Referring to fig 16B of Kim1, all various types of applications may be presented on the screen.)



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Chun.

Instant Claim 17: A method executed in an electronic device with a display, the method comprising: displaying a first screen in a first region using the display; while displaying the first screen in the first region, receiving a specified input; and in response to receiving the specified input, displaying at least a portion of the first screen in a first subregion included in the first region and displaying a second screen and a third screen in a second subregion included in the first region, wherein the second subregion is beside the first subregion, and an area of the first subregion is larger than an area of the second subregion,  (Method claim 17 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, this portion of claim 17 is similarly rejected under the same rationale as applied above with respect to the portion of claim 1 rejected by Kim1.)

identifying that an angle between a first housing of the electronic device and a second housing of the electronic device changes smaller than a specified angle, and in response to identifying the change of the angle: reducing a size of a first subregion based on a position of a folding part, enlarging a size of a second subregion based on the position of the folding part of the electronic device, and displaying at least a portion of the first screen in the reduced first subregion and displaying the second screen and the third screen in the enlarged second subregion.  (This portion of claim 17 is similarly rejected under the same rationale as applied above with respect to the portion of claim 1 rejected by Chun.)


Instant Claim 18: (Claim 18 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 16, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626